January 8, 1919. The opinion of the Court was delivered by
The defendant was indicted for the murder of Esther Lindsay. The jury rendered a verdict of guilty, and he was sentenced to be electrocuted, whereupon he appealed upon the following exception: *Page 306 
"Because his Honor erred in charging the jury as follows: `Now, the only question for you to decide is, Has the State convinced you beyond a reasonable doubt that John Henry Jackson took the life of Esther Lindsay? If you are satisfied of that, then you go a step further: With what intent did he do it? If you find that he did kill him, did he kill him with an evil purpose? Was he actuated by malice before the act was committed? Did he have any legal right to take his life? If you find all those in the affirmative, why, then, he is guilty of murder, — the error being that the Judge charged the jury that if the defendant did have any legal right to take the life of the deceased, why, then, the defendant is guilty of murder. This is an error of law. His Honor should have charged the jury that, if they find that the defendant did have any legal right to take the life of the defendant, why, then, he is not guilty of murder, and should be acquitted."
The only statement of the testimony in the record is as follows:
"At the trial the testimony was to the effect that the defendant, the deceased, and George Stewart, were down in a cornfield pulling fodder, when the deceased, Esther Lindsay, was killed. The defendant's testimony was that George Stewart killed the deceased, and George Stewart testified that the defendant killed the deceased."
The appellant's attorney has failed to satisfy this Court that there was prejudicial error, especially as the charge must be considered in its entirety.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed, and that the case be remanded to that Court, for the purpose of having a new day assigned. for executing the sentence of the Court. *Page 307